Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to application filed on 8/3/2021. 
Claims 1-20 are pending in this application.
Claims 1-20 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 8/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 14/984,312 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant filed Terminal Disclaimer based on the Allowable Subject Matter indicated in the First Action. The double patenting rejection presented in the First Action have been withdraw. The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “intercepting a proposed configuration change to configuration metadata of a virtual datacenter operating at a first site in the storage system environment; simulating the virtual datacenter as a simulated virtual datacenter at a second site in the storage system environment by applying the proposed configuration change to the simulated virtual datacenter; performing an analysis on operation of the simulated virtual datacenter at the second site based on the proposed 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is listed below:
US 20140207920 A1: Disclose the management software of virtual servers which collects the information on the configuration change conducted on the physical server, and simulates the state of the physical server after the configuration change is conducted. Thereafter; the simulated information is input to the compatibility check function to confirm the compatibility of the virtual server operation to the physical server changed in the configuration, and used for making the migration plan (abstract and figure 11).
US 20140122926 A1: Disclose an approach is provided for determining disaster recovery capacity. A simulation hypervisor receives streaming metric data, which represents the current production workload of a primary site, from the primary site. The metric data is combined with production data of the backup site by the simulation hypervisor to simulate a recovery 
US 8738972 B1: Disclose a method of root cause analysis in a virtual machine environment includes receiving a plurality of events from a system monitoring the virtualized environment. The events may include alarms or alerts, such as alarms or alerts associated with a resource reaching or exceeding a threshold. The capacity manager consumes these events and performs event correlation to produce a set of correlated events. The capacity manager performs a root cause analysis on the set of correlated events to identify one or more root causes. The capacity manager further performs an impact analysis to determine how the root cause impacts the system, such as other virtual machines, hosts or resource in the virtual environment. Based on the root cause and impact analysis, the capacity manager makes one or more recommendations to address issues with or to improve the operations and/or performance of the virtualized environment (abstract).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446